Citation Nr: 0735858	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-04 091 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, left 
knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, right 
knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from November 1980 to November 
1983, from June 1984 to October 1984, and from October 1988 
to June 2001.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in November 2005.  This 
matter was originally on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

During the course of this appeal, the Board notes that the RO 
denied the veteran's claim for service connection for right 
hip greater trochanteric bursitis in November 2004, the 
veteran filed a notice of disagreement with respect to the 
decision in January 2005, and a Statement of the Case was 
issued in December 2005.  However, the veteran did not 
perfect his appeal of the November 2004 denial.  Thus, that 
issue is not subject to appellate review.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record reveals that the 
veteran's service-connected left and right knee disabilities 
are not manifested by impairment of the tibia and fibula; 
ankylosis; recurrent subluxation or lateral instability; or 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
the veteran's left knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of left leg flexion of 30 degrees or less or left 
leg extension of 15 degrees or more at any time relevant to 
the appeal period.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation higher 
than 10 percent for service-connected patellofemoral 
arthritis and chondromalacia, left knee, have not been met or 
approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5003-5014 (2007).  

2.  The schedular criteria for an initial evaluation higher 
than 10 percent for service-connected patellofemoral 
arthritis and chondromalacia, right knee, have not been met 
or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5003-5014 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in December 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for a service-
connected disability and described the type of evidence that 
would help to support his claims.  The RO also explained to 
the veteran that VA was responsible for obtaining relevant 
Federal records and would make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency on his behalf.  The RO further requested that the 
veteran send any evidence in his possession that pertains to 
his appeal that is not already of record with the VA.  While 
the Board notes that the veteran was not advised regarding 
the element of effective date in the December 2005 VCAA 
notice letter, such notice defect does not harm the veteran 
because the veteran's claims are being denied for reasons 
explained in greater detail below and no effective date will 
be assigned.  It is also noted that the RO explained how VA 
determined the effective date in the March 2006 Supplemental 
Statement of the Case (SSOC) and neither the veteran nor his 
representative has asserted that the veteran has not received 
adequate notice regarding that element.  

Furthermore, any defect with respect to the timing of the 
notice has been cured by the issuance of the December 2005 
VCAA notice letter and the subsequent readjudication of the 
veteran's claims in March 2006.    

The Board additionally observes that the RO provided the 
veteran with a copy of the January 2003 rating decision, the 
June 2003 Statement of the Case (SOC), and the May 2004, 
November 2004, and March 2006 Supplemental Statements of the 
Case (SSOCs), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in August 2002, October 
2004, December 2005 and the Board particularly notes that the 
December 2005 VA examination report includes discussion of 
the veteran's functional impairment due to his service-
connected knee disabilities.  Treatment records identified by 
the veteran as pertinent to his claims have also been 
obtained and are associated with the claims folder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its November 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Moreover, an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

The veteran's knee disabilities involve chondromalacia 
patella.  Chondromalacia does not have its own rating 
criteria pursuant to VA regulations.  The RO has therefore 
evaluated the veteran's chondromalacia patella of the right 
and left knees under the diagnostic criteria for 
osteomalacia, a closely related disability.  38 C.F.R. §§ 
4.20, 4.27 (2007).

Increased Evaluation of Patellofemoral Arthritis and 
Chondromalacia, Left Knee

The veteran contends that he is entitled to a higher initial 
rating for his left knee disability.  The veteran is 
currently assigned a 10 percent rating for patellofemoral 
arthritis and chondromalacia of the left knee pursuant to 
Diagnostic Code 5003-5014. 

Osteomalacia is rated based on limitation of motion of the 
joint affected as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the range of motion for the veteran's 
left knee was noted as 0 to 120 degrees at the August 2002 VA 
examination.  In addition, the examination showed medial 
joint line tenderness and mild patellofemoral grinding.  
There was no evidence of effusion, laxity, or instability.    

The Wright-Patterson medical records show that the veteran 
sought treatment for bilateral chronic knee pain in August 
2003, September 2003, and December 2003.  The medical 
findings show that the veteran demonstrated full range of 
motion with pain, no edema, no tenderness to palpation, and 
was positive for crepitus.  

During the October 2004 VA examination, the veteran 
demonstrated 2 degrees of hyperextension and 130 degrees of 
flexion in his left knee.  Muscle strength and reflexes were 
normal.  The veteran also showed positive patellofemoral 
crepitus, positive patellofemoral compression sign, and 
tenderness in the medial and lateral patellar facet.  The 
examiner additionally noted that while the veteran had some 
mild loss of range of motion with regards to hyperextension 
and some crepitus, his knee exam was unremarkable.   

During the December 2005 VA examination, the veteran was able 
to extend his left leg to 0 degrees and flex his left leg to 
130 degrees.  The veteran did not demonstrate any increased 
loss of range of motion due to pain, weakness, lack of 
endurance, or incoordination on the examination but did 
demonstrate facial grimacing and audible indicators of pain 
in the left knee.  The veteran also showed significant 
crepitation in the left knee and had a markedly positive 
patella femoral grind test.  The examiner further noted that 
the veteran did not have pain over the patellar tendon origin 
or insertion to palpation.     

Based on the objective findings described above, the veteran 
does not meet the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261 for limitation of motion.  
Where, as here, the limitation of motion of the specific 
joint involved is noncompensable, a 10 percent evaluation 
applies for each major joint or group of minor joints 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
For the purpose of rating disability for arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2007).  Thus, the 10 
percent rating presently assigned appropriately reflects the 
veteran's disability picture.  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In the present case, the evidence of record reveals 
consistent complaints of left knee pain.  Although the Board 
acknowledges the pain associated with the veteran's left knee 
disability, there are no medical findings that any pain on 
use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
veteran's left knee being limited in flexion or extension to 
the extent required for an increased rating under either 
Diagnostic Code 5260 or 5261 based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2007).  Such factors have already been 
contemplated in the currently assigned 10 percent evaluation.  

The Board has also considered whether the veteran is entitled 
to a rating higher than 10 percent under alternate Diagnostic 
Codes.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, the evidence fails to demonstrate impairment of 
the tibia or fibula, therefore, a higher rating is not 
applicable under Diagnostic Code 5262.  As there is no 
showing of genu recurvatum, Diagnostic Code 5263 is also 
inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable.  In this regard, the Board 
acknowledges VAOPGCPREC 9-04, where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the left knee is 
not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran clearly 
has arthritis affecting the left knee, he has not 
demonstrated left knee instability.  While the Board 
acknowledges that the veteran reported "giving way 
episodes" at the August 2002, October 2004, and December 
2005 VA examinations, the VA examination reports show that 
the veteran demonstrated a stable left knee.  Indeed, 
Lachman's, drawer, varus-valgus, and McMurray's tests were 
consistently negative.  Thus, there is no basis for a 
separate evaluation due to instability.  

In conclusion, the competent medical evidence demonstrates 
that the currently assigned 10 percent rating most nearly 
approximates the veteran's disability picture over the entire 
rating period on appeal.  Therefore, an increased evaluation 
is not warranted.  

While the veteran has reported his service-connected left 
knee disability affects his employment as a teacher because 
he suffers pain with prolonged standing and is limited in 
activities, such has been contemplated in the assignment of 
the current 10 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable and an 
increased evaluation of the veteran's service-connected left 
knee disability is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Increased Evaluation of Patellofemoral Arthritis and 
Chondromalacia, Right Knee

The veteran contends that he is entitled to a higher initial 
rating for his right knee disability.  The veteran is 
currently assigned a 10 percent rating for patellofemoral 
arthritis and chondromalacia of the right knee pursuant to 
Diagnostic Code 5003-5014. 

Osteomalacia is rated based on limitation of motion of the 
joint affected as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2007).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the range of motion for the veteran's 
right knee was noted as 0 to 120 degrees at the August 2002 
VA examination.  In addition, the examination of the right 
knee showed "a fair amount of patellofemoral crepitus with 
flexion and extension."  The VA examiner noted that there 
was no pain along the patellar tendon or the IT band or pes 
anserinus.  There was no evidence of effusion, ligamentous 
laxity, or instability.    

The Wright-Patterson medical records show that the veteran 
sought treatment for bilateral chronic knee pain in August 
2003, September 2003, and December 2003.  Generally, the 
medical findings show that the veteran's right knee 
demonstrated full range of motion with pain, no edema, no 
tenderness to palpation, and was positive for crepitus.  The 
December 2003 medical record shows that the veteran was 
unable to straighten his right knee while standing but was 
able to extend his right knee in a sitting position during 
the examination.    

During the October 2004 VA examination, the veteran 
demonstrated 1 degree of hyperextension and 130 degrees of 
flexion in his right knee.  Muscle strength and reflexes were 
normal.  The veteran also showed positive patellofemoral 
crepitus, positive patellofemoral compression sign, and 
moderate lateral facet tenderness with no medial facet 
tenderness.  Additionally, the veteran had some mild medial 
joint line tenderness.  There was no evidence of instability.  
The examiner noted that while the veteran had some mild loss 
of range of motion with regards to hyperextension and some 
patellofemoral crepitus, his knee exam was unremarkable.  
Thus, the medical evidence fails to provide a basis upon 
which to grant the veteran an increased evaluation due to 
limitation of motion. 

During the December 2005 VA examination, the veteran was able 
to extend his right leg to 0 degrees and flex his right leg 
to 130 degrees.  The veteran did not demonstrate any 
increased loss of range of motion due to pain, weakness, lack 
of endurance, or incoordination on the examination but did 
demonstrate facial grimacing and audible indicators of pain 
in the right knee.  The veteran also showed significant 
crepitation in the right knee and had a markedly positive 
patella femoral grind test.  The examiner further noted that 
the veteran did not have pain over the patellar tendon origin 
or insertion to palpation.       

Based on the objective findings described above, the veteran 
does not meet the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261 for limitation of motion.  
Where, as here, the limitation of motion of the specific 
joint involved is noncompensable, a 10 percent evaluation 
applies for each major joint or group of minor joints 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
For the purpose of rating disability for arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2007).  Thus, the 10 
percent rating presently assigned appropriately reflects the 
veteran's disability picture.  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
the present case, the evidence of record reveals consistent 
complaints of right knee pain.  Although the Board 
acknowledges the pain associated with the veteran's service-
connected right knee disability, there are no medical 
findings that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors resulted in the veteran's right knee being limited in 
flexion or extension to the extent required for an increased 
rating under either Diagnostic Code 5260 or 5261 based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  Such 
factors have already been contemplated in the currently 
assigned 10 percent evaluation under Diagnostic Code 5003-
5014.  

The Board has also considered whether the veteran is entitled 
to a rating higher than 10 percent under alternate Diagnostic 
Codes.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable.  In this regard, the Board 
acknowledges VAOPGCPREC 9-04, where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right knee is 
not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran clearly 
has arthritis affecting the right knee, he has not 
demonstrated any right knee instability.  While the Board 
acknowledges that the veteran reported "giving way 
episodes" at the August 2002, October 2004, and December 
2005 VA examinations, the objective findings noted in the 
aforementioned VA examinations showed a stable right knee.  
Lachman's, drawer, varus-valgus, and McMurray's tests were 
consistently negative.  Thus, there is no basis for a 
separate evaluation due to instability.  

In conclusion, the competent medical evidence demonstrates 
that the currently assigned 10 percent rating most nearly 
approximates the veteran's disability picture over the entire 
rating period on appeal.  Therefore, an increased evaluation 
is not warranted.  

While the veteran has reported his service-connected right 
knee disability affects his employment as a teacher because 
he suffers pain with prolonged standing, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable and an 
increased evaluation of the veteran's service-connected right 
knee disability is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, left 
knee, currently rated as 10 percent disabling, is denied.

Entitlement to a higher initial evaluation for service-
connected patellofemoral arthritis and chondromalacia, right 
knee, currently rated as 10 percent disabling, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


